Citation Nr: 9931002	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for compound myopic 
astigmatism with presbyopia.

4.  Entitlement to service connection for pigment hyperplasia 
of the retina of the left eye.

5.  Entitlement to an increased rating for peptic ulcer 
disease with sliding hiatal hernia, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1982, 
including service in the Republic of Vietnam during the 
Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

During the veteran's personal hearing held on appeal before a 
member of the Board in Boston, Massachusetts, the issue of 
entitlement to service connection for a right foot and ankle 
disability was raised.  The issue of entitlement to service 
connection for a right foot and ankle disability is referred 
to the RO for its consideration.  

The issue of entitlement to an increased rating for peptic 
ulcer disease with sliding hiatal hernia is the subject of 
the remand portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for skin 
and prostate disorders and an increased rating for bronchitis 
are plausible and all relevant evidence necessary for an 
equitable disposition of the appeal with respect to these 
issues has been obtained.

2.  The veteran's currently manifested keratosis pilaris may 
not be disassociated from the veteran's active service.  

3.  The veteran served in Vietnam during the Vietnam Era and 
currently has prostate cancer.

4.  The claim of entitlement to service connection for 
compound myopic astigmatism with presbyopia is not plausible.  

5.  The claim of entitlement to service connection for 
pigment hyperplasia of the left eye is not plausible.

6.  The veteran's bronchitis is manifested by symptoms that 
are not more than mild and FEV-1 and FEV-1/FVC are not shown 
to be less than 71 to 80 percent of predicted and DLCO (SB) 
is not shown to be less than 66 to 80 percent of predicted.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for skin 
and prostate disorders and an increased rating bronchitis are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Keratosis pilaris was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  Prostate cancer is presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

4.  The claim of entitlement to service connection for 
compound myopic astigmatism with presbyopia is not well 
grounded.  38 U.S.C.A. § 5107(a).

5.  The claim of entitlement to service connection for 
pigment hyperplasia of the left eye is not well grounded.  
38 U.S.C.A. § 5107(a).

6.  The criteria for an evaluation greater than 10 percent 
for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6600, prior to and from October 7, 1996, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin and Prostate Disorders

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for skin and prostate disorders 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
Id.  VA treatment records have been obtained and the veteran 
has been afforded a personal hearing.  Although the veteran 
has not been afforded specific examinations and additional 
treatment records were submitted that are relevant to the 
claim for service connection for a prostate disorder, without 
referral of these additional records to the RO for the 
issuance of a supplemental statement of the case, the Board 
concludes that in light of the decision herein, the veteran 
has not been prejudiced by the failure to afford specific 
examinations or refer the additional treatment records to the 
RO for the issuance of a supplemental statement of the case.  
38 C.F.R. § 19.37 (1999).  The Board is satisfied that all 
necessary relevant evidence has been obtained regarding these 
two claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service medical records, dated in May 1960 and August 1982 
and the report of the veteran's March 1982 service separation 
examination, reflect that he had a rash on his trunk.  An 
October 1997 VA treatment record reflects that the veteran 
had keratosis pilaris involving the arms, shoulders, upper 
back and abdomen.  The impression included keratosis pilaris.  
The report of a March 1998 VA examination reflects that the 
veteran had a skin rash on the anterior chest and VA 
treatment records reflect that the veteran was diagnosed with 
adenocarcinoma of the prostate in early 1999.  

During the veteran's personal hearing, held on appeal before 
a member of the Board in August 1999 in Boston, 
Massachusetts, testimony was offered that indicates that the 
veteran experienced a skin disorder intermittently during 
service and had continued to experience the same disorder 
subsequent to service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A veteran who, during active service, served in the 
Republic of Vietnam, during the Vietnam Era, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran 
was exposed to a herbicide agent during active service and 
prostate cancer becomes manifest thereafter, prostate cancer 
shall be service connected even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

With consideration that the veteran was shown to have a skin 
disorder during service and his testimony indicating that the 
skin disorder that existed during service continued to exist 
after service and the competent medical evidence reflecting 
that he currently has keratosis pilaris, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the currently manifested keratosis pilaris was first 
shown during active service.  In resolving all doubt in the 
veteran's behalf, service connection for keratosis pilaris is 
granted.  

The record reflects that the veteran had active service in 
Vietnam during the Vietnam Era.  He has prostate cancer.  
Therefore, he is presumed to have been exposed to a herbicide 
agent during his service in Vietnam, during the Vietnam Era.  
See McCartt v. West, 12 Vet. App. 164, 168 (1999).  There is 
no affirmative evidence indicating that the veteran was not 
exposed to Agent Orange during that service.  Accordingly, 
since the veteran has prostate cancer and he is presumed to 
have been exposed to Agent Orange during service, service 
connection for prostate cancer is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.309(e).  

II.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for compound myopic 
astigmatism with presbyopia and pigment hyperplasia of the 
left eye are well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim to be well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

As noted previously additional treatment records were 
submitted prior to the transfer of the claims file to the 
Board, but after the issuance of the statement of the case.  
However, a review of these records indicates that they are 
not relevant to the claims with respect to compound myopic 
astigmatism with presbyopia or pigment hyperplasia of the 
left eye.  The only reference to the veteran's eyes is a 
November 1998 record regarding redness in the veteran's right 
eye.  Therefore, since the additional evidence is not 
relevant to the issues currently under consideration remand 
for the provision of a supplemental statement of the case is 
not required.  38 C.F.R. § 19.37.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  

The report of an October 1959 service examination and medical 
history completed in conjunction therewith reflects that the 
physician indicated that the veteran had eye trouble 
corrected with refraction and had worn glasses for 10 years.  
The report reflects that the veteran had hyperopic 
astigmatism and was near-sighted.  The report of the 
veteran's March 1982 service separation examination reflects 
that his uncorrected distant vision was 20/200 bilaterally.  
No other disability of the eyes was noted. 

The report of a March 1998 VA eye examination reflects that 
the veteran's uncorrected distant vision was 20/50 and 20/30 
in the right and left eyes, respectively.  The diagnosis was 
compound myopic astigmatism with presbyopia in both eyes and 
pigment hyperplasia of the retina of the left eye.  

"[N]early all astigmatism is congenital (where heredity is 
the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272 (1993).  Myopia is "near-
sightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991); Norris v. West, 11 Vet. App. 219, 220 (1998).  
Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  

In order for the veteran's claims of entitlement to service 
connection for compound myopic astigmatism with presbyopia 
and pigment hyperplasia of the left eye to be well grounded 
it must be shown that they are injuries or diseases within 
the meaning of applicable legislation, and there must be 
competent medical evidence that he currently has these 
disabilities and that they are related to his active service.  
The competent medical evidence reflects that the veteran 
currently has these disabilities.  The Board has considered 
the veteran's testimony and statements, but it is neither 
asserted nor shown by medical evidence that the veteran's 
astigmatism is other than congenital.  See Browder.  Neither 
is there any competent medical evidence that the veteran's 
pigment hyperplasia of the left eye is related to active 
service.  The veteran's statements and testimony are presumed 
credible for purposes of this decision, but he has not 
qualified, as a lay person, to establish a medical diagnosis 
or show a medical etiology merely by his own assertions, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  The Board therefore concludes that without the 
requisite competent medical evidence establishing that the 
veteran currently has compound myopic astigmatism with 
presbyopia that is an acquired disability that is related to 
active service and pigment hyperplasia of the left eye that 
is related to active service, these claims are not well 
grounded.  Caluza.  

Although the Board has disposed of these claims on grounds 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims are 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

III.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for bronchitis is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
been afforded a VA examination and a personal hearing and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  As 
noted previously additional evidence was received subsequent 
to the issuance of the statement of the case and prior to the 
transfer of the claims file to the Board.  However, a review 
of this evidence reflects that it is not relevant to the 
veteran's claim of an increased rating for bronchitis.  
Therefore, remand to the RO for the issuance of a 
supplemental statement of the case is not required.  
38 C.F.R. § 19.37.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The report of a March 1998 VA pulmonary examination reflects 
that the veteran reported a history of a cough that was 
associated with wheezing and some shortness of breath.  He 
reported that he must stop after walking 15 or 20 steps and 
would be up most nights with coughing and wheezing.  He was 
taking no medication for pulmonary complaints.  On 
examination the veteran's chest was normal with no wheezes, 
rales, or rhonchi.  X-ray of the veteran's chest revealed 
that his lungs were clear.  Pulmonary function testing 
revealed that the veteran's FEV-1 was 98 percent of predicted 
and FEV-1/FVC was 112 percent of predicted.  The diagnoses 
included chronic asthmatic bronchitis.

During the veteran's personal hearing in August 1999 he 
testified that he would have bouts of bronchitis once or 
twice a year.  He indicated that he had coughing and 
shortness of breath on a daily basis with sputum in the 
morning on almost a daily basis. 

The rating criteria for evaluation of pulmonary disorders was 
changed, effective October 7, 1996.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. 
App. 55 (1998), it was held that the new rating criteria 
could not have retroactive application.  With consideration 
that the veteran filed his claim in January 1997 and 
38 C.F.R. § 3.400(o)(2) (1999), the Board has evaluated the 
veteran's service-connected bronchitis under the old criteria 
both prior to and from October 7, 1996, and under the new 
criteria as well from October 7, 1996.  

The veteran's bronchitis has been rated as 10 percent 
disabling under Diagnostic Code 6600 of the Rating Schedule.  
Prior to October 7, 1996, Diagnostic Code 6600 provided that 
a 10 percent evaluation would be assigned for moderate 
bronchitis manifested by considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  A 
30 percent evaluation would be assigned for moderately severe 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout chest, and beginning chronic 
airway obstruction.  From October 7, 1996, Diagnostic 
Code 6600 provides that a 10 percent evaluation will be 
assigned where FEV-1 is 71 to 80 percent of predicted or FEV-
1/FVC is 71 to 80 percent of predicted or DLCO (SB) is 66 to 
80 percent of predicted.  A 30 percent evaluation will be 
assigned where FEV-1 or FEV-1/FVC are 56 to 70 percent of 
predicted or DLCO (SB) is 56 to 65 percent of predicted.  

Pulmonary function testing clearly shows that a preponderance 
of the evidence is against an evaluation greater than 10 
percent for the veteran's bronchitis under the rating 
criteria in effect from October 7, 1996.  With respect to the 
rating criteria in effect prior to October 7, 1996, the 
veteran has indicated that he has coughed throughout the day 
with sputum in the morning and shortness of breath on 
exercise.  There is no evidence that he has scattered 
bilateral rales or that he has considerable dyspnea on 
exercise or beginning chronic airway obstruction.  On the 
basis of the evidence of record, the symptoms of the 
veteran's bronchitis more nearly approximate moderate 
bronchitis under the criteria in effect prior to October 7, 
1996.  Thus, a preponderance of the evidence is against an 
evaluation greater than 10 percent under the criteria in 
effect prior to October 7, 1996.  Therefore, on the basis of 
the above analysis a preponderance of the evidence is against 
an evaluation greater than the 10 percent that has been 
assigned for the veteran's service-connected bronchitis.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Service connection for keratosis pilaris is granted.  

Service connection for prostate cancer is granted.

Evidence of a well-grounded claim for service connection for 
compound myopic astigmatism with presbyopia not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
pigment hyperplasia of the left eye not having been 
submitted, the appeal with respect to this issue is denied.  

An increased rating for bronchitis is denied.  


REMAND

Subsequent to the issuance of the statement of the case and 
prior to transfer of the records to the Board the veteran 
submitted additional treatment records, including a September 
1998 record that is relevant to his claim for an increased 
rating for peptic ulcer disease with hiatal hernia.  This 
evidence did not duplicate evidence previously of record.  
Therefore, it must be referred to the RO for review and 
disposition.  38 C.F.R. § 19.37.  

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should review the additional 
evidence submitted subsequent to the 
statement of the case and, following any 
additional indicated development, 
readjudicate the issue of entitlement to 
an increased rating for peptic ulcer 
disease with hiatal hernia.  

2.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 



